Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, “the previous office action”, refers to the non-final rejection of Nov 12, 2021.

Priority
The current application claims for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 1521447.1, filed on December 4, 2015. This examination is conducted based on the priority date of December 4, 2015.

Amendments Received
Amendment to the claims were received and entered on July 6, 2022.

Election/Restrictions
Newly submitted claims 46-48 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: designing antibody iteratively mutating the amino acid types of residues in the candidate antibody structure to increase a predicted affinity between the designed antibody and the target epitope (presented in claim 45), is a new species that is different from the originally presented species of designing antibody based on detected geometrical clashing, where one or more atoms are predicted to occupy positions that are closer together than is physically possible, between one or more atoms in the candidate antibody structure when bound to the target epitope and one or more atoms in the target epitope (presented in claim 17).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 46-48 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Objections
Claim 42 is objected to as claim 42 is identical to claim 17.

Status of the Claims
Added: claims 42-48.
Amended: claims 1, 3, 8, and 13-14
Cancelled: claims 4-7, 9-12, 15, and 41
Restricted/Non-elected species: claims 46-48
Examined herein: claims 1-3, 8, 13-14, 17, 24, 38, 39, and 42-45.

Withdrawn Objections
The objections to the Specification is withdrawn in view of Applicant's amendments. 

Withdrawn Rejections
The rejections to claim 15 under 35 U.S.C. 112(b) is moot in view of Applicant's cancellation of claim 15.
The rejections to claim 14 under 35 U.S.C. § 112(b) is withdrawn in view of Applicant's amendments. Applicant amended claim 1 with four additional lines to explain the “characteristic atoms”, then amended claim 14  using “characteristic atoms of the same type” to replace “identical characteristic atoms”. which, render the original indefiniteness definiteness. 
The rejections to claims 1-13, 17, 24, 38-39 under 35 U.S.C. 102(a)(1 ), and 102(a)(1) are withdrawn in view of Applicant's amendments. Applicant cancelled claim 15 and embed limitations from original claim 15 into the amended claim 1, which render the amended claim 1 no longer anticipated by Weaver.  

Claim Rejections - 35 USC§ 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 8, 13-14, 17, 24, 38, 39, and 42-45 are rejected under 35 USC§ 101 because the claimed inventions are directed to an abstract idea without significantly more. This rejection is maintained from the previous Office action. Minor revisions have been made to the rationale to address the newly-presented claim limitations.

The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to methods for sequence analysis [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information).
Steps of evaluating, analyzing or organizing information recited in the claims include:
“identifying three or more residues from a cognate protein binder known to bind to the target epitope” (claim 1);
“selecting from a database of antibody structures one or more candidate antibody structures, each candidate antibody structure having first matching residue, a second matching residue and a third matching residue” (claim 1);
“generating a designed antibody by modifying one of the candidate antibody structures, the modifying comprising replacing at least one of the matching residues with a different residue such that a predicted affinity between the designed antibody and the target epitope is higher than a predicted affinity between the candidate antibody structure and the target epitope” (claim 1);
“outputting one of the candidate antibody structures as a designed antibody structure in the case where each of the matching residues is already a residue of the same amino acid as the cognate protein binder residue which the matching residue matches” (claim 1);
“replacing each of the matching residues with a residue of the same amino acid as the cognate protein binder residue which the matching residue matches” (claim 3);
“determining a first set of distances representing separations between all possible pairings between characteristic atoms of the same type in different sub- structures of the cognate protein binder residues” (claim 14); 
“determining a second set of distances representing separations between all possible pairings between identical characteristic atoms of the same type in different sub-structures of the matching residues” (claim 14); 
“comparing the first set of distances to the second set of distances for different antibody structures until a match is obtained within a predetermined separation threshold” (claim 14);
“detecting geometrical clashing” (claim 17);
“iteratively swapping each of one or more of the CDR loops of the candidate antibody structure with CDR loops from a database of CDR loops to increase a predicted affinity between the candidate antibody structure and the target epitope” (claim 24);
“designing an antibody using the method of claim 1” (claim 39);
“determining whether a detected geometrical clash is with a side chain of a residue of the candidate antibody structure” (claim 43);
“determining whether a detected geometrical clash is with a backbone or beta carbon atoms of any candidate antibody residue” (claim 45);

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Claims 1 and 38-39 recite additional elements that are not abstract ideas: 
“A computer-implemented method of designing an antibody” (claim 1);
“A computer readable medium or signal comprising computer readable instructions for causing a computer to carry out the method of claim 1” (claim 38);
“manufacturing the antibody thus designed” (claim 39); 
Claims 1 and 38 recite mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)). 
Claim 39 is insignificant extra-solution activities because they are (1) well known and (2) necessary data outputting, which match two of the three criteria outline in MPEP 2106.05(g).  Hence, it is insignificant extra-solution activities that do not integrate the judicial exceptions into a practical application. (Step 2A Prong Two: No).

As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).

None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). 
As explained above, the well-known generic step of data-outputting constitutes insignificant extra-solution activity, and when considered individually, is insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC§ 101
In the reply filed 6 July 2022, Applicant argued about the decision in last office action that claims 1-15, 24, 27, and 38-19 are not directed to patent eligible subject matter (Reply, para -1, page 9). Applicant further raised the court ruling on Vanda, Natural Alternatives, and Endo (Reply, page 10-11) as the justifications. However, these three examples are not appropriate to compare to the instant invention. All the three examples have treatment to specific diseases and they are practical applications, while the instant invention is not. The antibody design, assisted by a computer, is an abstract idea that is steps away from an practical application. Hence, the Applicant’s allegation is not persuasive,  the rejection under U.S.C. §101 maintains.



Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-3, 8, 13-14, 17, 24, 38-39, and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver (“Methods For Humanizing Antibodies And Humanized Antibodies Made Thereby“, US 20090130102 A1, Date Published 2009-05-21), and further in view of Li: (“OptMAVEn – A New Framework for the de novo Design of Antibody Variable Region Models Targeting Specific Antigen Epitopes”. PLoS ONE 9(8): e105954. 2014).

Claim 1 discloses a computer-implemented method of designing an antibody that will bind to a target epitope, comprising:
identifying three or more residues from a cognate protein binder known to bind to the target epitope, each cognate protein binder residue comprising a cognate protein binder residue  sub-structure comprising sub-structure characteristic atoms of three or more of the following: the alpha carbon, the backbone carbon atom derived from the carboxyl group, the backbone nitrogen, the backbone oxygen, and the beta carbon of the side chain.
selecting from a database of antibody structures one or more candidate antibody structures, each candidate antibody structure having a first matching residues, a second matching residue and a third matching residue each comprising a matching residue sub-structure comprising one or more matching residue sub-structure characteristic atoms of three or more of the following: the alpha carbon, the backbone carbon atom derived from the carboxyl group, the backbone nitrogen, the backbone oxygen, and the beta carbon of the side chain; wherein the selection is performed such that the relative positions of the matching residue sub-structure characteristic atoms within the antibody structure and the relative positions of the hotspot sub-structure characteristic atoms when bound to the target epitope are such that at least three of the matching residue sub-structure characteristic atoms can be superimposed computationally on a corresponding at least three cognate protein binder sub-structure characteristic atoms with a spatial deviation between each pair of superimposed characteristic atoms averaged over all pairs being less than a predetermined threshold; 
either generating a designed antibody by modifying one of the candidate antibody structures, the modifying comprising replacing at least one of the matching residues with a different residue such that a predicted affinity between the designed antibody and the target epitope is higher than a predicted affinity between the candidate antibody structure and the target epitope or outputting one of the candidate antibody structures as a designed antibody structure in the case where each of the matching residues is already a residue of the same amino acid as the cognate protein binder residue which the matching residue matches.

With respect to claim 1, Li discloses a computational framework (OptMAVEn) for de novo design of antibodies targeting the specific antigen epitopes (Title and Abstract). Weaver discloses developing a modified antibody, with computational steps ([0019], claim 22), More specifically:
Step a: Li teaches sequence design that implicitly identify 1 to more residues in either the VH or VL regions of the antibody (last two paras, col 2, page 4). Li’s mutation to residues in the range of 1-3 continuous residues in each iteration (up to a max of 10,000 iterations) covers the range of 3 or more residues in the instant claim step a. Further,  Li disclose the residue sub-structure can be backbone amide (contains the Nitrogen), backbone oxygen, and  side-chain beta carbon (para -1, col 1 to para 1, col 2, page 12).
Step b: Li does not teach searching a database of candidate antibody structures. Also specialize in modified antibody design (with computational steps) with a stress in the final step of antibody humanization, Weaver teaches  selection of human antibody framework structures from structural database ([0019], claim 22(d)) by superimposing CDR structures of the parent antibody, i.e. "at least three characteristic atoms", and selecting for low spatial deviation ([0066]­[0069]). Also, Weaver ([0058] FIG. 12) teaches a structure-based sequence alignment of top scoring CDR from the alignment of the parent structure to the corresponding human structure database. The defined SDR for the loop are highlighted in bold and italics. Single mutations and grafting of segments of parental structure of the human structure to introduce SDR into the human structures are underlined. The conservation of residues is shown on the line below the alignment, where an asterisk represents a conserved residue and a point represents high similarity. The alignments shown are for CDRL1 (A), CDRL2 (B), CDRH1 (C), CDRH2 (D), and CDRH3 (E). There was no close structural analog in the database to the CDRL3 loop of the parent structure. Also shown is the rmsd score and the percentage of backbone atoms aligned from the output of IMF in DeepView. In (F), the results of the alignment of the framework regions is shown in terms of rmsd and percentage of alpha carbons aligned from the IMF calculation;
Weaver teaches a alpha carbons (alpha atom ([0158]), a backbone oxygen group ([0156]) and a backbone nitrogen group ([0156]) matching residue sub-structure from the antibody structure database superimposed on to the corresponding hotspot sub-structure characteristic atoms of the antibody in design (against uPAR). 
Step c: Weaver further teaches grafting parental SDR into the selected antibody structures (claim 22(e), [0018]); grafting the SDR onto the human antibody scaffold serves the effect of providing the desired binding properties, i.e. higher binding affinity of the modified vs. the unmodified scaffold antibody.
Li discloses outputting designed antibodies for 120 antigens varying in both length and conformation, with an overall success rate of 96% (first paragraph in section “Benchmark test of the initial antigen positioning”, page 7).

With respect to claim 2, Weaver teaches “Typically highly related human proteins having <0.9 Å rmsd calculated using >95% of all alpha carbons will be achieved. Also, less highly related human proteins having <1.2 Å rmsd calculated using >95% of all alpha carbons will be achieved. Also, even less related human proteins having <1.5 Å rmsd calculated using >95% of all alpha carbons will be achieved. In addition, even less related human proteins having <2 Å rmsd calculated using >95% of all alpha carbons will be achieved” ([0068]). Averaged overall pairs being less than a predetermined threshold of 2Ǻ is anticipated by Weaver (MPEP § 2131.03.II).

With respect to claim 3, Weaver teaches replacing the atomic coordinates of the human CDRs in the acceptor structures with the atomic coordinates of the parent antibody CDRs, i.e. all "matching" residues ([0077]).


With respect to claim 8, Li disclose the matching residue sub-structure can be backbone amide contains the Nitrogen), backbone oxygen, and  side-chain beta carbon (para -1, col 1 to para 1, col 2, page 12).

With respect to claim 13, Li disclose the matching residue sub-structure can be backbone amide contains the Nitrogen), backbone oxygen, and  side-chain beta carbon (para -1, col 1 to para 1, col 2, page 12).

With respect to claim 14,  Li disclose selection of database antibody substructures that will bind to a target epitope. More specifically, Li teaches backbone perturbation (all possible pairings between characteristic atoms of the same type in different sub-structures of the cognate protein binder residues (para 5, col 1, page 5), which reads on the “first set of distances” in claim limitations)  and optimal rotamer selection (all possible pairings between characteristic atoms of the same type in different sub-structures of the matching residues (para 6, col 1, page 5), which reads on the “second set of distances” in claim limitations). Li further teaches evaluated the redesigned antibody through antigen redocking with user-defined standard deviation (defaults of 0.2 Ǻ and 2.0 Ǻ). (para 2, col 2, page 5) and energy evaluation according to the Metropolis criterion to determine whether to retain the result or not (para 3, col 2, page 5), which reads on the claim limitation “comparing the first set of distances to the second set of distances for different antibody structures until a match is obtained within a predetermined separation threshold”. Li’s “Antigen redocking” and “Energy evaluation” is about distance comparison.
With respect to claim 17,  Li disclose detecting geometrical clashing (para -1 and formula (1)-(6), col 1 to col 2, page 4).
 
With respect to claim 24,  Li shows the numbers of antibody parts from the MAPs  database (contains the CDR loops and CDR3 is a CDR loop). V, CDR3 and J structures can assemble both H and L chains of an antibody in table S1 (para 2, col 2, page 4). Li further teaches that in each iterations (default max 0f 10,000 iterations), a set of 1–3 continuous residues in either VH or VL is randomly selected for mutation. Residues from CDRs are given 3-fold higher preference over those from frameworks (FRs) because more mutations are expected in the binding site in “Sequence design” (last 3 lines page 4 and first 2 lines, page 5). 

With respect to claim 38,  Li discloses that OptMAVEn is a software simulating in silico the in vivo steps of antibody generation and evolution,

With respect to claim 39,  Li is silent on manufacturing the antibody. Weaver teaches corresponding methods of manufacture antibodies ([0018], claim 23), after a successful antibody humanization (which involves antibody design). The humanization is also part of Li’s antibody design (Figure 1, step 3, page 2).

With respect to claim 42,  Li disclose detecting geometrical clashing (para -1 and formula (1)-(6), col 1 to col 2, page 4).
With respect to claim 43,  Li  discloses “It should be also noted that MAPs database includes a considerable amount of information on pairwise clashes between parts (including the side chains). These clashes can thus be avoided by not selecting both members of the pair by the MILP problem in OptMAVEn” (para 1, col 1, page 14). “be avoided by not selecting both members of the pair” means abandon the current iteration of designing and move to the next iteration of designing. 

With respect to claim 44,   Li does not teach modifying the side chains. Weaver teaches “Small side chain amino acids such as alanine or glycine are inspected for crowding in the vicinity of the residue. Some structures will not tolerate larger side chains at these positions, and thus the smaller side chain must be retained in the modified construct. Lastly, any information from biochemical or mutagenesis experiments from the literature or in house data can be incorporated at this step to include residues that have been shown experimentally to be critical for antibody binding and efficacy. These residues are also added to the list of SDR prior to the grafting step”. ([0076]). Weaver further teaches “These residues are inspected and changed if making particularly poor contacts. These changes to the model can include rotation of side chains to favored rotamers without bad contacts or replacement of one or many residues in areas contacting the grafted CDR sequences (including neighboring loops and Vernier residues). At this stage, potential problems in the folding of the modified antibody due to differences in either the backbone or side chain structures of the acceptor structure incompatible with the structures of the parent antibody can be addressed. Typically, this requires replacement of key residues in the acceptor framework regions with the corresponding residues from the parent antibody”. ([0078])
 
With respect to claim 45,  Li teaches solving the equation 1-6 to get the lowest energy solution in antibody design (Equation 2 precludes the simultaneous presence
of two antibody part structures that sterically clash) and submitted for local refinement (para 1-2, col 2, page 4).   Li does not teach removing candidates form further consideration when backbone clashing happens. Weaver teaches “For each residue, the superposition is consulted to find residues in the CDR loops of human and humanized structures that overlay well (rmsd < 1.0 Ǻ). calculated using backbone atoms) with the parent residue. These residues are tabulated in the structure based sequence alignment generated in the first step. Each potential substitution is then tested for goodness of fit in the model. First, the parent residue is changed to the human or humanized amino acid side chain by substitution of the parent side chain coordinates with coordinates from a rotamer library of low energy conformations. Some residues will not have a rotamer in the library that does not have severe steric clashes with the model. These potential substitutions are removed from consideration at this point. If the parent structure contains a hapten, the potential substitution is additionally analyzed for its potential contribution to antigen binding. Substitutions making poor contacts to the antigen are removed from consideration ([0080]). 

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to combine prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to combine the antibody modification and antibody manufacturing taught in Weaver’s comprehensive solution of humanizing the antibody, with the in silico de novo antibody design used in Li’s teaching of the OptMAVEn, because Weaver’s manufacturing of the humanized antibody, is the logical next step after Li’s in silico de novo design of an antibody. Weaver’s antibody design by modification is big enhancement to Li’s De Novo design. We can reasonably expect the success as Li and Weaver are both about designing antibodies that can be manufactured for binding to antigens, and they both succeed.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631